ORDER
This matter having been duly presented to the Court pursuant to R. l:20-10(b), following a motion for discipline by consent of DAVID L. KERVICK of NEWARK, who was admitted to the bar of this State in 1975;
And the Office of Attorney Ethics and respondent having signed a stipulation of discipline by consent in which it was agreed that respondent violated RPC 8.4(b) (committing a criminal act that *378reflects adversely on respondent’s honesty, trustworthiness or fitness as a lawyer);
And the parties having agreed that respondent’s conduct violated RPC 8.4(b) (committing a criminal act that reflects adversely on respondent’s honesty, trustworthiness or fitness as a lawyer), and that said conduct warrants a three month suspension;
And the Disciplinary Review Board having determined that a three-month suspension is the appropriate discipline for respondent’s ethics violations and having granted the motion for discipline by consent;
And the Disciplinary Review Board having submitted the record of the proceedings to the Clerk of the Supreme Court for the entry of an order of discipline in accordance with R. l:20-16(e);
And good cause appearing;
It is ORDERED that DAVID L. KERVICK of NEWARK is
hereby suspended from the practice of law for a period of three months, effective November 19, 2002; and until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further'
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.